NO. 07-01-0354-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  FEBRUARY 5, 2002

                         ______________________________


                           REYNALDO ROSAS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-433,545; HONORABLE JIM BOB DARNELL, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ABATEMENT AND REMAND


      Pursuant to a plea of guilty, appellant Reynaldo Rosas was convicted of injury to

a disabled person and punishment was assessed at eight years confinement. Appellant

timely filed a notice of appeal on August 17, 2001. After numerous extensions of time were

granted in which to file the clerk’s record and the reporter’s record due to nonpayment of
fees, by letter dated January 17, 2002, this Court directed appellant’s retained counsel,

Mr. David Martinez, to explain within ten days why neither payment nor arrangement to pay

for the records had been made. Mr. Martinez did not respond and both the clerk’s record

and reporter’s record remain outstanding. Therefore we now abate the appeal and remand

the cause to the trial court for further proceedings. See Tex. R. App. P. 37.3.


       Upon remand the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute this appeal; and if so,
       2. whether appellant’s retained counsel continues to represent him and what
       steps need to be taken to ensure a diligent pursuit of this appeal;
       3. whether appellant has been deprived of an appellate record because of
       ineffective assistance of counsel or for any other reason; and
       4. whether appellant is indigent and entitled to appointed counsel.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue this appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which may include the appointment of new counsel. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in the order appointing new counsel. Finally, the trial court shall execute findings

of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a


                                             2
supplemental clerk’s record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental records with the

Clerk of this Court by Friday, March 22, 2002.


       It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3